Case 1:20-cv-01009-AT Document 20 Filed 07/02/20 Page 1 of 1

faegre USDC SDNY
drinker DOCUMENT
ELECTRONICALLY FILED
Thuy T. Bui DOC #:

thuy.bui@faegredrinker.com DATE FILED: 7/2/2020

212-248-3144 direct

 

June 29, 2020
VIA ECF

The Honorable Analisa Torres
United States District Court for the
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Kenneth Biktkorn v. Zimmer, Inc., et al.
Case 20-CV-1009 (AT) (KNF)

Dear Judge Torres:

We represent the Defendants in the above-captioned action. We write to seek an
additional 90-day adjournment of the Rule 16 Initial Pretrial conference, currently scheduled for
July 9, 2020, as well as all related deadlines, including, the Rule 26(f) conference, the parties’
Rule 26(a)(1) Initial Disclosures and the submission of a proposed Case Management Plan and
Scheduling Order, per Your Honor’s Individual Rules of Practice. The parties are currently in
active settlement discussions. A mediation of this matter was initially scheduled for May 14,
2020 and then later rescheduled to June 29, 2020 due to the COVID-19 health crisis.
Unfortunately, counsel for plaintiff, Nicholas Farnolo, has recently advised that he cannot attend
the June 29, 2020 mediation due to an emergent health issue, and therefore, the mediation must
be rescheduled. Given his current health status, Mr. Farnolo believes that he may be able to
proceed with mediation in late July or early August. The parties are optimistic about resolution,
and would like the opportunity to resolve this matter informally, before litigation begins in
earmest.

Plaintiff joins in this request for adjournment. Defendants have previously requested a

90-day adjournment of the Initial Pretrial Conference, previously scheduled for April 14, 2020,
in order to accommodate mediation and facilitate settlement of this matter.

GRANTED in part, DENIED in part. The initial pretrial conference

scheduled for July 9, 2020 is ADJOURNED to August 18, 2020, at

12:00 p.m. The initial pretrial conference will be conducted

telephonically. The parties are directed to call (888) 398-2342 or

(215) 861-0674, and enter access code 5598827.

By August 11, 2020, the parties shall submit their joint letter and
proposed case management plan.

SO ORDERED. (fo=

Dated: July 2, 2020 ANALISA TORRES
New York, New York United States District Judge

 
